

114 S3222 IS: Columbia River In-Lieu and Treaty Fishing Access Sites Improvement Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3222IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Merkley (for himself, Mr. Wyden, Mrs. Murray, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo authorize the Secretary of the Interior to assess sanitation and safety conditions at Bureau of
			 Indian Affairs facilities that were constructed to provide treaty tribes
			 access to traditional fishing grounds and expend funds on construction of
			 facilities and structures to improve those conditions, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Columbia River In-Lieu and Treaty Fishing Access Sites Improvement Act. 2.Sanitation and safety conditions at certain Bureau of Indian Affairs facilities (a)Assessment of conditionsThe Secretary of the Interior, acting through the Bureau of Indian Affairs, in consultation with the affected Columbia River Treaty Tribes, may assess current sanitation and safety conditions on lands owned by the Bureau of Indian Affairs, including all permanent Federal structures and improvements on those lands, that were set aside to provide treaty tribes access to traditional fishing grounds—
 (1)in accordance with the Act of March 2, 1945 (59 Stat. 10, chapter 19) (commonly known as the River and Harbor Act of 1945); or (2)in accordance with title IV of Public Law 100–581 (102 Stat. 2944).
 (b)Exclusive authorization; contractsThe Secretary of the Interior, acting through the Bureau of Indian Affairs— (1)shall be the only Federal agency authorized to carry out the activities described in this section; and
 (2)may delegate the authority to carry out activities described in paragraphs (1) and (2) of subsection (c) through one or more contracts entered into with an Indian tribe or tribal organization under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
 (c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior such sums as are necessary, to remain available until expended—
 (1)for improvements to existing structures and infrastructure to improve sanitation and safety conditions assessed under subsection (a); and
 (2)to improve access to electricity, sewer, and water infrastructure, where feasible, to reflect needs for sanitary and safe use of facilities referred to in subsection (a).